  Case 19-96005     Doc 1   Filed 02/11/19        Entered 02/11/19 10:44:01   Desc Main
                               Document           Page 1 of 6


                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           WESTERN DIVISION

                            )
IN RE: CHERIE LYNNE VRANEY, )                      CASE NO. 18-82365
     DEBTOR                 )
                            )                      CHAPTER 7
DEBORAH AESCHLIMAN,         )
     PLAINTIFF,             )
                            )
v.                          )                      ADV. PROC. NO. _______________
                            )
CHERIE LYNNE VRANEY,        )
     DEFENDANT              )

                       COMPLAINT OBJECTING TO
                   DISCHARGABILITY PURSUANT TO §523

        Plaintiff Deborah Aeschliman states as follows for her Complaint against

Debtor-Defendant Cherie Lynne Vraney:



                         I. JURISDICTION AND VENUE

        1.    This Court has constitutional authority and jurisdiction over this

matter pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28

U.S.C. § 157(b)(2)(I).

        2.    This court has venue over the subject matter of the Complaint

pursuant to 28 U.S.C. §1409(a).

        3.    The Debtor filed a voluntary Chapter 7 case on or about October 31,

2018.


                                             !1
  Case 19-96005    Doc 1    Filed 02/11/19        Entered 02/11/19 10:44:01   Desc Main
                               Document           Page 2 of 6


       4.    The deadline set for filing this action by Bank. R. Civ. P. 4004(a) and

4007(c) is February 11, 2019.

                                   II. PARTIES

       5.    Plaintiff Deborah Aeschliman (“Plaintiff”) is an individual who

resides in Rockford, Winnebago County, Illinois.

       6.    On information and belief, Debtor-Defendant Cherie Lynne Vraney

(“Defendant”) is an individual who resides in Rockford, Winnebago County,

Illinois.



                                    III. FACTS

       7.    Plaintiff and Defendant worked together to form an Illinois limited

liability company, Healthy Habits Wellness Boutique, LLC (“Healthy Habits”) that

was intended to operate a wellness store and spa, with its principal office and

location in Loves Park, Winnebago County, Illinois.

       8.    Beginning in about spring of 2016, and continuing thereafter for many

months, Plaintiff provided certain amounts of money and personal property

(collectively, “Property”), and Plaintiff’s work time (“Work”), toward the creation,

construction, and operation of Healthy Habits.

       9.    Plaintiff provided the Property and Work with the understanding that

she was a co-owner of Healthy Habits.



                                             !2
  Case 19-96005     Doc 1    Filed 02/11/19        Entered 02/11/19 10:44:01   Desc Main
                                Document           Page 3 of 6


        10.   Defendant subsequently ousted Plaintiff from Healthy Habits, locking

her out of the business location and without repaying Plaintiff or giving Plaintiff

access to much of the Property and value of the Work.

        11.   At the time Healthy Habits entered the lease for its retail location,

Plaintiff signed a personal guaranty for the lease (“Guaranty”), due to Defendant’s

representations that Plaintiff was a co-owner of Healthy Habits.

        12.   Around the time Defendant ousted Plaintiff from Healthy Habits,

Defendant provided a “Release of Personal Guaranty” (“Release”) to Plaintiff,

representing that the retail location property manager, on behalf of the property

owner, had approved the Release and its effect of releasing Plaintiff from any

obligations related to the Guaranty.

        13.   Despite, and contrary to, Defendant’s representations regarding the

Release, Plaintiff was subsequently sued by the retail location property owner for

obligations related to the lease.

        14.   Defendant has yet to repay Plaintiff for much of the Property and

Work.



                             IV. CAUSES OF ACTION

        15.   Plaintiff objects to the dischargeability of all amounts Defendant may

owe to Plaintiff, to be shown at trial, or such portions as the Court may order,

pursuant to 11 U.S.C.§ 523 as further set forth in the following two counts.

                                              !3
  Case 19-96005     Doc 1    Filed 02/11/19        Entered 02/11/19 10:44:01   Desc Main
                                Document           Page 4 of 6




                            COUNT I - Misrepresentation

      1-15. Plaintiff adopts and realleges paragraphs 1-15 of the allegations above

as if said allegations were fully set forth and alleged herein.

      16.    On information and belief, at the times that Defendant made the

various representations and promises regarding Plaintiff’s co-ownership of Healthy

Habits, Defendant knew that Defendant did not intend to fulfill and honor such

representations and promises.

      17.    Further, on information and belief, at the time that Defendant

represented that the property manager was aware of and had approved the Release,

Defendant knew such representation was false.

      18.    Plaintiff relied on the false statements, promises, and assurances as

alleged above.

      19.    Plaintiff was justified in said reliance, in that Plaintiff and Defendant

had prior business relations that did not have the difficulties present here.

      20.    Plaintiff has been damaged by reasons of the misrepresentations in

legal exposure (with a case currently pending as to the Guaranty) and the lost value

of the Property and Work.

      21.    Defendant’s conduct as alleged herein was willful, intentional,

and purposeful, for which Defendant should be compelled to pay punitive

damages and attorney’s fees.

                                              !4
  Case 19-96005     Doc 1   Filed 02/11/19        Entered 02/11/19 10:44:01   Desc Main
                               Document           Page 5 of 6


      22. For these reasons, amounts proven to be owed by Defendant to Plaintiff

are non-dischargeable pursuant to 11 U.S.C. 523(a)(2)(A).



                              COUNT II - Conversion

      1-15. Plaintiff adopts and realleges paragraphs 1-15 of the allegations above

as if said allegations were fully set forth and alleged herein.

      16.    Defendant’s actions in locking out Plaintiff and retaining the Property

constitute the unauthorized deprivation of Plaintiff’s property.

      17.    Plaintiff had the immediate right to access to the Property.

      18.    Plaintiff demanded that Defendant return the Property, but Defendant

has failed and refused to return the Property.

      19.    Defendant’s above-alleged actions constitute wanton, willful, and

malicious conduct, in that the actions were deliberate and intentional, and were

done knowingly and without just cause or excuse, injuring Plaintiff's right in the

Property.

      20.    Amounts owed by Defendant are thus non-dischargable pursuant to 11

U.S.C. 523(a)(6).


                         V. DEMAND FOR JUDGMENT

      WHEREFORE, Plaintiff requests the following relief:




                                             !5
  Case 19-96005     Doc 1   Filed 02/11/19        Entered 02/11/19 10:44:01   Desc Main
                               Document           Page 6 of 6


      A. That the Court determine all amounts Defendant Defendant may owe to

Plaintiff to be shown at trial, alleged to be in excess of $65,000.00, before this

Court or an Illinois trial court, or portions thereof as such Court may order, are not

dischargeable pursuant to the sections of 11 U.S.C. § 523 referred to above;

      B. That Plaintiff be awarded interest, attorneys fees, and costs in this action

to which she may be entitled; and

      C. That Plaintiff be awarded such further and general relief to which she

may be entitled.

                                                   DEBORAH AESCHLIMAN,
                                                   Plaintiff

                                                   By: /s/ Jeffrey P. Orduno
                                                          Jeffrey P. Orduno, 0198929
                                                          P. O. Box 4744
                                                          Rockford, IL 61110
                                                          815-200-1095
                                                          jeff@jefforduno.com




                                             !6
